Citation Nr: 1113376	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record and associated with the claims folder.  At the time of the Veteran's Board hearing, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

Obstructive sleep apnea began during military service.


CONCLUSIONS OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Board's decision to grant service connection for obstructive sleep apnea herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

At his December 2009 Board hearing and in documents of record, the Veteran contends that he has obstructive sleep apnea that began during his military service.  Specifically, he maintains that he had loud snoring in service which disturbed the other service members and that such has continued to the present time.  Therefore, the Veteran claims that service connection is warranted for obstructive sleep apnea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in August 1968, he was seen for complaints of having trouble breathing through his nose.  He stated that the condition was worse at night.  The Veteran also maintained that he sustained trauma to his nose eight months earlier.  He was determined to have a deviated septum.  The Veteran's service treatment records are otherwise negative for any complaints, treatment, or diagnoses referable to difficulty sleeping and/or sleep apnea.

In March 2008, L.L., the Veteran's former spouse, to whom he was married from 1986 to 1994, reported that the Veteran had a snoring and sleeping problem during their marriage, which became progressively worse.  She indicated that the Veteran snored loudly and had erratic breathing.  L.L. further stated that the Veteran would awaken tired and irritable, and would remain fatigued throughout the day.

In a January 2008 statement, D.C., a fellow service member indicated that, while serving in approximately 1983 and 1990-1991 with the Veteran, he heard the Veteran's loud snoring.  Additionally, he stated that, on several nights, he heard the Veteran snore and then suddenly stop before resuming his snoring after catching his breath.  D.C. further indicated that the Veteran was tired, irritable, and would often nap at lunchtime.  

In March 2008, another fellow service member, C.L., reported that he was the duty medic assigned to the Veteran's unit for eight months between 1986 and 1987.  He indicated that other team members would complain about the Veteran's snoring and that the Veteran seemed lethargic and fatigued.  C.L. stated that the Veteran informed him that he had complaints about his snoring for years.  C.L. reiterated his comments in an April 2009 statement.

In a February 2009 statement, C.F., a fellow service member, indicated that he had known the Veteran since 1983 while in the Air Force.  He stated that he hated to be in or near the Veteran's tent at bedtime as his snoring and gasping for air was terrible.  C.F. stated that such continued during their service in Desert Storm.  He further reported that the Veteran would fall asleep during the day, appeared to be a walking zombie, and had a short fuse. 

The Board finds the statements from L.L., D.C., C.L., and C.F. regarding the Veteran's sleeping patterns and daytime fatigue during his military service to be competent.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, as such statements are consistent with each other and there is no evidence to the contrary, the Board finds the statements to be credible.  

Post-service treatment records reflect a diagnosis of obstructive sleep apnea based on objective testing, to include sleep studies.  Such also show that the Veteran reported to the Sleep Disorders Center in December 1996 for complaints of snoring, apneic episodes, and daytime sleepiness and fatigue.  At such time, the Veteran indicated that he had snored for the prior ten years, which has increased in severity. 

In a February 2006 statement, Dr. Daugherty, the Veteran's private physician, stated that the duration of the Veteran's insomnia and obstructive sleep apnea was unknown and there was no way to exclude its presence during active duty service.

In a July 2008 statement, Dr. Schultz, the Veteran's private physician, stated that the Veteran currently suffered from severe obstructive sleep apnea and was currently on CPAP treatment.  He indicated that he had extensively reviewed the Veteran's medical records along with statements from L.L. and D.C. who stated that the Veteran had severe loud snoring, sleep problems, fatigue, and excessive daytime sleepiness, which reportedly occurred while the Veteran was serving on active military duty.  Dr. Schultz stated that the Veteran had snoring and excessive daytime sleepiness throughout his entire military career, which had been witnessed by multiple friends and colleagues.  He reported that the Veteran stated that many of the field soldiers tried to sleep in separate tents secondary to his loud snoring.  Dr. Schultz indicated that the Veteran had undergone extensive evaluation by several physicians who have concluded that the Veteran had severe obstructive sleep apnea.  He determined that, based on this evidence, the Veteran's obstructive sleep apnea was present during his military service and was thusly service-connected.  Dr. Schultz concluded that it was at least as likely as not related to his military service.

Based on the competent and credible lay statements of record detailing the Veteran's sleeping patterns and daytime fatigue during service, as well as Drs. Daugherty and Schultz's competent, credible, and probative medical opinions relating the Veteran's currently diagnosed obstructive sleep apnea to his military service, the Board finds that service connection for such disorder is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


